DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: The cross-reference data found on page 1 needs to be updated to reflect the status of the copending applications.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50, 60 and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for externally delivered auditory/acoustic stimulation synchronized with external non-auditory stimulation (see figure 6), does not reasonably provide enablement for systems and devices that are implanted or partially implanted.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Regarding this rejection, as the claims are written (i.e. 50, 60 and 69) there is a single step of delivering synchronized stimulation via an auditory and a  non-auditory pathway.  This would necessarily include any and all stimulation (externally applied, implanted auditory stimulation, implanted non-auditory stimulation or a combination thereof).  While the specification supports externally applied stimulation in figure 6 (head phones and electrode pads) there is no disclosure of how this system could be implanted or partially implanted to deliver the same stimulation.   There would be undue experimentation to determine stimulation parameters, implant locations etc.   Further, the scope of the claims is extraordinarily broad.  The nature of the invention and the sate of the prior art are vague at best based on a single step claim.  The level of ordinary skill in the art is high however the predictability is unknown.  This all leads to the conclusion that undue experimentation would be necessary to implement all of the species associated with the breadth of the claims.  This is further compounded in light of the claims having no real specific treatment or reason the method is being performed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites delivery of synchronized stimulation in line 1 and “an effective delivery of synchronized stimulation” in line 2.  It is unclear if the synchronized stimulation is the same as the effective delivery of synchronized stimulation.   This could be an antecedent basis issue however it is unclear based on the claim construction.   Line 5, of the came claim recites “of stimulation to”, it is also unclear if this is the same or different stimulation.  
Claim 60 recites delivering synchronized stimulation in line 1 and then “an effective delivery of synchronized stimulation” in line 2.  It is unclear if these are the same or different stimulations.
Claim 69 recites delivering synchronized stimulation in line 1 and then “an effective delivery of synchronized stimulation.  It is unclear if these are the same or different stimulations.  
Regarding claims 56 and 66: the claims recites “a specifically determined time between each activated pathway that ranges between 0-1000 ms”.  It is unclear what a “specifically determined time” is or could be it is also unclear what “each activated pathway” is and how the 0-1000 ms is connected to these pathways.  For the purpose of examination these claims will not be addressed under prior art.    The claims (58 and 68) are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).  
Regarding claim 59:   The claim recites that the synchronized stimulation is provided by surface electrodes.  The specification discloses earphones and surface electrodes, it is unclear how the earphones to deliver auditory stimulation can be surface electrodes. 
The remainder of the claims are also rejected in that they depend from previously rejected claims. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 54-55 and 64-65 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of the above claims specifically recites no step associated with the method, in fact the claims recite intended use and/or outcome and do not further limit the claims in any manner.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims abc are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Naschberger US 2011/0046687.
Regarding claims 50, 60 and 69: Naschberger discloses delivering to a subject (figures 1-2 show a human subject) synchronized stimulation (“synchronized complex electrical stimulations signals” abstract) which includes stimulation from an auditory neuronal pathway (“auditory”, abstract) as well as a non-auditory neuronal pathway (“stimulation of the sensory and motor functions”, paragraphs 0028 and 30-31), the device disclosed in figures 1-2 delivers and synchronizes the stimulation (paragraph 0031).  Specifically regarding claim 60: the two body locations can be the auditory pathway and the vibratory stimulation and electrical stimulation v/e (figures 1-2).  Regarding claim 69 vibratory stimulation is disclosed in paragraph 0030. 
Regarding claims 61 and 61:  Naschberger discloses that the non-auditory stimulation (see figures 1-2 and 10) is delivered to locations other than the ears and eyes.  It is noted that the definition of somatosensory is “of, relating to, or being sensory activity having its origin elsewhere than in the special sense organs (such as eyes and ears) and conveying information about the state of the body proper and its immediate environment”.   Therefore by definition the stimulation that is delivered via electrical and vibrational transducers (see paragraph 0030 of  Naschberger) is somatosensory. 
Regarding claims 52-53 and 62-63:  Naschberger discloses delivery of non-auditory stimulation to, at least, the body (see figures 1-2) and feet/lower limbs (figure 10).  
Specifically regarding claims 54-55, 57, 64-65 and 67:  the claims recite intended use and/or outcome, therefore these claims are directed to functional/intended use recitations.  Applicant is reminded that it makes no difference if the devices/method of the prior art are used in a different way since a recitation of the intended use of the claimed invention must result in a structural difference and/or a step within a method claim difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure or method is capable of performing the intended use. In this instance, the prior art is capable of meeting the claimed intended use recitations since the device comprises a device that stimulates synchronously the auditory and non-auditory pathways. 
Regarding claims 58 and 68: Naschberger discloses that the non-auditory neuronal pathway is evoked by non-invasive stimulation (figures 1-2 and 10) and includes vibration and electrical stimulation (paragraph 0028, TENS stimulation is disclosed in paragraph 0049).
Regarding claim 59:  Naschberger discloses surface electrodes (figure 10).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50-54, 58, 60-64 and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 8 of U.S. Patent No. 10,940,315. Although the claims at issue are not identical, they are not patentably distinct from each other because.
17/174,045
10,940,315
Common subject matter
50-51, 60-61 and 69
1
Synchronized stimulation to an auditor neuronal pathway and a non-auditory neuronal pathway (somatosensory neuronal pathway) via a device or stimulation to two separate pathways. 
52-53, 62-63
5
Stimulation to a patients head, face, ear, eye, nose, mouth, lip, tongue, tooth, neck, body, limb, genital areas, buttock/anus regions, hand, finger, foot or toe. 
54, 64
2
The neurological disorder is tinnitus
58, 68
8
Non-invasive stimulation includes vibration, pressure, heat, optics magnetic, ultrasound, taste, scent stimulation or TENS.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee US 2010/0323335 discloses a psychotherapeutic device (abstract) with vibrating wrist pads and earphones (figure 1, paragraphs 0038 and 0045). The stimulation is synchronized (paragraph 0048). 

Park US 2008/0033229 discloses a music-synchronized low frequency stimulation (title and abstract). Electrical pulses are synchronized with music (paragraph 0027). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792